Title: To John Adams from Joseph Ward, 19 April 1777
From: Ward, Joseph
To: Adams, John


     
      Sir
      Morristown April 19th, 1777
     
     Yesterday I came to this place; all things remain much as they were; a few Companies have come in from Connecticut, and many more on their march, ’tis said that two thousand are on their march from that State, and many from Massachussetts. The constant complaint here is, that there are but few troops and the reinforcements come in extremely slow,—which is too true. On my way to this place I spent a night with General Lincoln, he gave me a particular account of the late surprise, by all the informations respecting that affair I conceive that General Lincoln’s generalship was good, that he took every precaution which wisdom and vigilance would dictate in his situation, that the misfortune happened by the want of vigilance in some of the Guards, and that when the General had information of the Enemy he had a choice of difficulties, and but few moments to determine and to act in, of which he made the best improvement.
     With respect to my Department, the troops are scattered over the face of the Earth in such a manner, in small divisions, and scraps of companies, that a proper Return of the Musters cannot soon be made, but I mean to push this matter as far as may be possible. I have applied to the General to have those appointments made which he is authorised to make, (with respect to Deputy Muster Masters in the several grand Divisions of the Army,) but he is so extremely hurried with business that he cannot attend to it immediately, and must have time to think of proper persons, &c. I am making out a proper form for a Muster Roll, a Copy of which I intend to furnish each Deputy Muster Master with, that all the Rolls may be as correct and uniform as possible; and hope soon to have matters which respect my Department in such a line that I may leave it to a Successor, and lend a hand to quicken the motions of our Naval Department at Boston.
     The opinion here is that the Enemy will make some movement soon, perhaps it might be advantageous, it might serve to rouse the people of the United States from a lethargic state, into which some of them have fallen, to activity and zeal.
     May Heaven ever be propitious to the Members of Congress and make them wise as Angels of God to conduct the vast Concerns of America, is the devout and most ardent wish of Sir Your most Obedient Humble Servant
     
      Joseph Ward
     
    